Citation Nr: 0935312	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  07-11 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for chronic sinusitis.  

2.  Entitlement to service connection for posttraumatic 
stress disorder (PSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to June 
1970.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 2004 rating decision of the 
St. Paul, Minnesota, VA Regional Office (RO).  

The Board notes that the December 2005 notice of disagreement 
in regard to the claims of entitlement to service connection 
for disorders manifested by excessive sweating, shortness of 
breath, a skin rash and a disorder of the eye was withdrawn 
in April 2006.  


FINDINGS OF FACT

1.  Chronic sinusitis is attributable to service.  

2.  PSD is attributable to service.  


CONCLUSIONS OF LAW

1.  Chronic sinusitis was incurred in active service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304 (2008).

2.  PSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
1154(a) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2008).  Service connection 
basically means that the facts, shown by evidence, establish 
that a particular injury or disease resulting in disability 
was incurred coincident with service in the Armed Forces.  38 
C.F.R. §§ 3.303, 3.304 (2008).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2008).

Service connection for PSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2008); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and, 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 U.S.C.A. § 1154 (West 2002); 38 C.F.R. 
§ 3.304(f) (2008).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that there has been a significant 
change in the law with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326.  The Veteran's claims are being 
granted.  As such, any deficiencies with regard to VCAA are 
harmless and nonprejudicial.





I.  Sinusitis

The Veteran asserts that he has sinusitis related to service.  
Having reviewed the record, the Board finds that the evidence 
is in relative equipoise, and thus, a finding in favor of 
service connection is supportable.  

Service treatment records dated in July 1967 and November 
1967 reflect a runny nose and that Dimetapp was prescribed, 
and in November 1968, sinus medication was prescribed for 
post nasal drip.  The Board notes that while the sinuses were 
normal at separation in June 1970, the November 2004 VA 
examination report notes that the Veteran had had sinus 
infections only two times per year during service.  

The Veteran is competent to report his symptoms, to include 
that he has had sinus symptoms since service, as noted in 
August 2004, and a November 1976 VA treatment record notes 
that the Veteran's reliability was good.  An October 1981 
private record reflects complaints of sinusitis, and the 
assessment in March 1983 and in January 1986 was sinusitis.  
Recurrent sinus infections were noted in January 1987, 
October 1987 and March 1988, and a January 2002 record notes 
anosmia.  Significantly, on VA examination in November 2004, 
the examiner stated that it was at least as likely as not 
that the Veteran's chronic sinusitis was related to in-
service sinus infections.  Thus, the Board finds that service 
connection for chronic sinusitis is warranted.  

In this case, the Board finds the November 2004 VA 
examination report to be adequate for a determination.  The 
examiner reviewed the claims file and provided a rationale 
for the opinion based on reliable principles.  

The evidence is in favor of the claim.  Consequently, the 
benefits sought on appeal are granted.  




II.  PSD

The Veteran asserts that he has PSD as a result of service in 
Vietnam.  Having reviewed the record, the Board finds that 
the evidence is in relative equipoise and thus, a finding in 
favor of service connection for PSD is supportable.  

Initially, the Board notes that while the May 2006 VA 
examination report refers to the Veteran as a "combat" 
veteran, a September 2004 VA record reflects the Veteran's 
report of having served in combat areas, not that he engaged 
in combat with the enemy.  In that regard, service personnel 
records reflect service in Vietnam from September 1969 to 
June 1970, and his unit of assignment was the HHC 4th Inf. 
Div.  His DD Form 214 shows that his military occupational 
specialty (MOS) was field radio mechanic, and his decorations 
and awards include an Army Commendation Medal for meritorious 
service in connection with military operations against an 
armed hostile force.  A December 2004 rating decision 
reflects the AOJ's determination that the Veteran did not 
engage in combat with the enemy via notation of combat code 
"1."  Regardless, and while a noncombat veteran's claimed 
stressors must be corroborated, in this case, the Board finds 
that service connection for PSD is warranted.  The Board 
notes that corroboration of every detail, including the 
veteran's personal participation, is not required; rather, 
the veteran only needs to offer independent evidence of a 
stressful event that is sufficient to imply his or her 
personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 (1997).  
See also Pentecost v. Principi, 16 Vet. App. 124 (2002).  

In June 2006, the Veteran reported in-service stressors, to 
include having seen five dead bodies after 10 enemy soldiers 
with guns went into a ravine, after which 2 jets flew 
overhead and dropped napalm into the ravine.  In addition, 
the Veteran reported having been in a helicopter flying in 
close proximity to heavy weapons fire for hours around the 
Plaiku Cambodian border and of feeling very scared, and that 
he was knocked unconscious and sustained a crushed bone in 
his finger when he was involved in a motor vehicle accident 
during service.  The Board notes that the Veteran is service 
connected for residual disability of the left finger injury 
sustained in the motor vehicle accident during service.  

The Board notes that a November 1970 VA neurological 
examination reflects the Veteran's complaints of feeling 
tired, fatigued and bored, and of having headaches, no 
interest in dating and little to occupy him.  It was noted 
that he had previously lived in the city where he had 
participated in activities but at the time of the 
examination, resided on a small farm taking care of the 
animals and not doing any other work, and that he rarely went 
to town.  The report notes that he was slightly 
undernourished and that there was a definite indication of 
untidiness.  

In a November 1976 VA psychological referral, the Veteran's 
reliability was noted to be good and psychological stress was 
noted.  To the extent that a past psychosocial history was 
noted to include not only stressful in-service incidents, but 
also difficulties in high school and family difficulties, the 
Board notes that the June 1967 service entrance examination 
report shows that psychiatric examination was normal, his 
neuropsychiatric status was assigned a profile of "1", and 
he denied having or having had frequent trouble sleeping, 
frequent or terrifying nightmares, depression or excessive 
worry and nervous trouble of any sort.  In this case, the 
Board finds that the presumption of soundness at service 
entrance applies.  

In a September 2004 VA report, the Veteran's recollections of 
having seen dead soldiers lying in the fields during service 
were noted, and complaints, to include nightmares, avoidance, 
and decreased energy and concentration, were noted.  The 
assessment was chronic PSD.  A May 2006 VA report 
incorporates by reference the September 2004 report, and the 
VA psychologist stated that clinical testing supported a 
finding that the Veteran met the criteria for a diagnosis of 
PSD secondary to traumatic experiences during service in 
Vietnam.  

The Board notes that while the October 2004 VA examiner noted 
exaggeration of symptoms and that the Veteran's symptoms did 
not meet the full criteria for a diagnosis of PSD, the May 
2006 VA examiner specifically stated that the results of 
testing in May 2006 were valid and supported the criteria for 
a diagnosis of PSD.  The Board notes that the October 2004 VA 
report notes that no mental health 
records were available for review.  In addition, VA treatment 
records, dated from March 2005 to April 2006, show diagnoses 
of chronic PSD with regular attendance at PSD 
psychoeducational group therapy and anger management groups.  

In this case, the Board has accorded more probative value to 
the May 2006 VA opinion to the effect that the Veteran has 
PSD related to an in-service stressor.  In comparing positive 
and negative evidence, the Board may favor the opinion of one 
competent medical professional over that of another, as long 
as an adequate statement of reasons and bases is provided.  
See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The Board 
finds the May 2006 VA report and opinion to be adequate for 
making a determination in this case.  The examiner reviewed 
the claims file, to include the mental health records more 
contemporaneous with the initial post-service years

In this case, the Board finds that the evidence tends to 
establish that the Veteran's claimed stressors are related to 
his fear associated with exposure to hostile forces during 
service in Vietnam and the May 2006 VA psychologist has 
confirmed that the claimed stressor(s) is adequate to support 
a diagnosis of PSD, and the claimed stressor(s) is consistent 
with the places, types, and circumstances of the Veteran's 
service and that the Veteran's symptoms are related to the 
claimed stressor(s).  38 U.S.C.A. § 1154(a).  

The evidence is in favor of the claim.  Consequently, the 
benefits sought on appeal are granted.  


ORDER

Service connection for chronic sinusitis is granted.  

Service connection for PSD is granted.  

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


